4

LAND RENT CONTRACTUAL AGREEMENT MADE BETWEE
MINISTRY OF AGRICULTURE
AND
SABER FARMS PLC
This Land Lease Agreement is made and entered by and between Ministry of Agriculture of FORE

having its principal office at Bole sub city , Addis Ababa, Ethiopia, | herein afier referred lo as the

Lessor" |

and

Saber Farms Ple is a Private limited company incorporated and registered under Ethiopiy . having its
Registered Office at H.no 16/2, Kebele 19, Kirkos sub city, Addis Ababa Ethiopi ||
referred to as "le which expression where the context admits shall also mean avy include its
successors and assigns, including a company to be incorporated for the purpose here in aticr mentioned

‘in after

by the lessee in the Federal Democratic Republic of Ethiopia.

WHEREAS, the lessee. a business organization incorporated to eng

» in cotton and soy bean
development under the relevant laws of Ethiopia; and requires sufficient land in Gambela
Regional S

WHEREAS, the Lessor is willing to provide the required land lease basis in accordince with the
terms and conditions provided hereunder:

NOW THEREFORE, the parties have executed this land lease agreement on 05/03/2011 under the
terms and conditions indicated herein below

Article 1

Scope of Agreement

1.1 The scope of this lease Agreement is to establish a long term land lease of ruval land for

cotton and soy bean farming and related activities on the land measuring 25,000 hectares:

located in Gambela Regional State, Agnuwak Zone, Dima Disirict Uhach kebele

together with the all rights of casement of amenities, fittings. fixtures structures
installations. property or other improvements standing thereon. to the company corporated

ee in the Federal Democratic Republic of

for the purposes hereinafter mentioned by the |
Ethiopia.

1.2 This Lease Agreement shall be applicable to the full and exclusive use of that paivel of Rural
land more particularly described in this lease [herein after referred to as the "Lease Land! | for
cultivation or development of cotton and soy bean free of any other land rent ol ver than the
rent expressed under Article 2 of this agreement.

Article 2

Period of the land leas

and payment rate of the land lease

| This land lease agreement is made for period of 25 years but can be renewed another
additional years mutually agreed between the parties

> Land rental payment procedure

2.2.1 There shall be a 3 years grace period for the land rent, where the rent during this period
\ill be prorated over the remaining years annually, commencing from the date of execution of

this agreement

2.2.2 Vhereafter, the annual lease rate per hectare of land for use of cericultural
investment referred to an article 1 on this contract per hectare shall be birr 158
(Birr One Hundred Fifty Eight Only) . the annual amount of payment shall be
birr 3,950,000 (Birr Three Million Nine Hundred Fifty Thousand only) and total
amount payment of contract shall be birr 98,750,000 (Birr Ninety Bight Million
Seven Hundred Fifty Thousand only).

2.2.3 Up on payment of the lease for the amount of land contracted, the receipt should be immediately
d to Lessee and a copy of which shall be submitted to district administrative

is

ice.

2.2.4 There shall be one year down payment for the land indicated herein above. the sti’ ment on No
2.2.1 of this article being as itis.

2.2.5 The leasor reserves the right to revise the lease payment rate as the need may arise

Article 3
Rights of the Lesse«
The lessee has the right to:

| Develop the land for cotton and soy bean that are agreed and administer the land, in «cordance
with the terms of this agreement

2 Build infrastructure such as dams, water boreholes, power houses. irrigation system, roads, bridges,

offices. residential buildings, fuel/power supply stations/out lets health/Hospitals’| ispensaries
educational facilities, at the discretion of Lessee upon consultation and submission of permit
request with concerned offices subject to the type and size of the investment project whenever it
deems so appropriate.

3 Develop or administer the leased land on his own or through a legally delegated person «gency

} Develop and cultivate the land and harvest the crop and carry on all other activities by nechanization

or such other means that the lessee shall in its own digéretion deem fit and p oper in the

circumstances,

Get additional land based on the performance , accomplishment and need ofthe company

Terminate the land lease agreement subject to at least six months prior written notice up on justified

good cause.

Article 4

Obligations of Lessee

resourees thereon, with particular obligations to:

essee shall bear the obligation to provide good care and conservation of the leased lan. and natural

a) Conserve tree plantations that have not been cleared for earth works.

b) Apply appropriate working methods to prevent soil erosion

in sloping arcas

©) Observe and implement the entire provision of legislations providing for natural resource

conservation,

d) conduct environmental impact as

of execution of this agreement.

The lesse

sessment and deliver the report with in three months

should take over the leased land with in 30 days of execution of this sereement by

settling the required down payment as indicated in article 2.2.4

The lessee is expected to start to develop the land within six months from the date o! execution of

the land lease Agreement or from the date of receipt of last of all the clearances from the

government and other agencies are received by the lessee which ever is latter

Under the contract, the lessee shall develop 1/5" of the leased plot of land within she first year

from the date of signing of this land lease contract or from the date of receipt of all she clearances

{rom the government and other agencies, as may be required are received by the less. whichever

iy later: accordingly. it shall develop the entire plot of leased land within a period of » ot more than

5 years starting from the date as specified above:

Up on expiry or termination of land lease contract or revocation of investment license. lesse

shall

remove assets installed on the leased land in good order and hand over the leased |and to lessor

within a period not exceeding one year.

1 data and inve'

Lessee shall provide corr

Agriculture

Once the annual land lease rent becomes payable up on completion of the gr

Ment activity reports upon request by the ministry of

ce periad on the 6"

year the lessee has the obligation to settle the current annual land rent including the prorated

amount of the grace period to the Regions where the land is located during the mont)s. December

up to June every year as per predetermined lease rate for rural lands.

Lessee shall, up on entering into the lease contract, submit an

advance action plan as reaards the use

vuure.

4.9 The lessee shall in no way make any unauthorized use of the leas

cd land beyond the predetermined
purpose or objective or plan as stated in article 3. this agreement without expressed consent of the
lessor in writing.

4.10 Unless 75% of the project land is developed the lessee hi

no right to transfer the land! or properties
developed on the land in favour of any other company or individual

1.11 Up on developing 75% of the land, the |

ee can transfer the land or properties dev cloped on the
land in favour of any other company or individual only with the prior permit of the lessor
1.12 However the right of sub article 4.11 being as it is, the lessee shall not have the rigit to transfer

only the remaining land which is not developed

Article 5
Right of Lessor

‘The lessor has exclusive right to:

5.1 Monitor and establish the fact that the less

diligently

¢ is discharging and accomplishing i: obligations

5.2. Restore such lands, covered by this lease which are not developed by the lessee on the expiry of one
year from the date specified for commencement of development in terms of clause -| | mentioned
above, provided however that the lessee is given six months prior notice and fails ‘ cure such

failure with in such one year period.

5.3. The right of the lessor under article (3.1) above shall be exercised and performed in manner that
does not cause any hindrances to the work and activities of the lessee

5.1 Jerminate the land lease agreement subject to at least six months prior notice in written up on
justitied good cause.

5.9. Shall have a right to amend the land rent, in accordance with Article 2.2.5 of this Agree ent

Article 6
Obligations of Lessor

6.1 The lessor shall be obliged to deliver and hand over the vacant possession of leasc«! land free of
impediments to the lessee within thirty(30) days afier the down payment is effected

6.2 In view of the importance of the proposed major investment, the lessor undertakes « provide or
cause to provide special investment privileges such as exemptions from tavation and mport duties
of capital goods and repatriation of capital and profits granted under the investivent laws of

Ethiopia,

6.3 The lessor herby covenants with and assures the lessee that there are no legal or other impediments

\whatsoever in the Lessee's clearing the land and using the same for the lessee's aetivitics on the land

covered by this Agreement, and purposes ancillary or incidental thereto

64 Loar ¢ access and use of facilities of the Federal government and the Regional Site Research

centers with fee for the purpose of soil testing and mapping

6.5 The lessor shall issue 6 (six) month advance notice prior to termination of this contract on the

ccordance will) the contract

grounds of failure to develop the land within the time limits in a

obligation or ¢

y damage on the natural resources or non performance of due payiient of lease
charge and in the event of not addressing such issue, the Lessor may extend the tine period for

such compliance or terminate the agreement, in terms of this agreement

6.6 Ihe lessor shall ensure during the period of lease, Lessee shall enjoy peaceful ane rouble free
possession of the premises and it shall be provided adequate security: five of cost. fi carrying out
its entire activities in the said premises, against any riot, disturbance or any other \. /bulent time
other than foree majeure, as and when requested by the Lessee

Article 7
Delivery of the lease land

7.1 The lessor shall, deliver to the lessees the site plan within thirty days from the daie of signing 1
contraet with lessor

7.2 If the delivery process cannot be effected due to and reason caused on the part of the lessee in-spite «
informing the Lessee in writing, to that effect the lessor shall not assume any responsibility of suc
failure.

7.3. Land handing over shall be done within thirty days of the signing of this lease agreciient and ait shi
come into in to force immediately thereafter

Article 8
Contract Amendment and Renewal
8.1 This land lease Agreement shall be renewed on the same terms and conditions.

8.2 [!'any of the parties wish to renew the agreement, it shall inform the other party at least 5's

months before the expiration of the contraet period.

Article 9
Grounds for contract termination
The land Lease Agreement may be terminated for the following reasons, namely:

9.1 Upon expiry of the Lease contract period, or such extended period as may be agreed by ‘he parties.

9.2. Upon the failure of the lessor to deliver the land to the lessee due to causes other than
Horee majeure!

9.

Upon the failure of the lessor to fulfill or observe any of its obligations or covenants herein containe
after the Lessee has given a written notice of six month and the Lessor fails to so obser ¢ and perform

9o4 Upon the failure of the Lessee to settle the annual rental and other relevant tax payments for tw

consecutive years,

9.5 Upon the failure of the Lessee to perform its obligations. within its control under this contract after t
Lessor has given to the lessee six months prior notice calling upon the lessee to observe and perfor

such obligations

9.6 Up on giving at least a six month advance notice by the lessor in writing to the lesseo to terminate th
indicated on sub article

lease contract for its own good reason

9.7 Up on giving at least a six month advance notice by the lessee in writing to the lessor 10 terminate th
lease contract for its own good reasons as indicated on sub article 3.6

Article 10
Consequences of Contract Termination Procedure

10,1 On termination of this Land Lease Agreement, the Lessee shall surrender the leased land back to t!
Lessor within one year from the date of termination.

10.2 this Ag
lessor shall pay to the Lessee the value of improvements effected by the Lessee ov the land at the

ment is terminated by the Lessee for any of the reasons stated in Article 9 .3 and 9.6 tl

market price afier setting off any dues on account of rentals or taxes.

10.3 If this agreement is terminated by the lessor for any of the reasons stated in article 9 1. 9.5 and 9.

payment shall be made by the Lessor to the Lessee on such termination

10.4 Where the agreement is terminated up on the expiry of the term of the lease agre ment for the

reasons on article 9 the lessor has priority right to purchase properties over the land + negotiation
@ has the right to
written permit of the lessor. In doing So the lessor or any concerned government suthority shall

with the lessee and, if not the less

sale it to any interested thirc) party up on

expeditiously allow the lessee to do so

Article 11

Regi

his Land Lease Agreement shall not be subject to registration and approval by @ notary offic. However
the lessor as a representative and the highe

‘ation

authori

y of the Federal Democratic Republic of Ethiopian
government with respect to this lease agreement,

shall guarantee validity of this Agree nent despite
absence of the registration, Furthermore copies of the contract agreement shall be sent 1 the lessee.

District administration. finance office, investment commission and other concerned bodies t)rough lessor
enclosed with covering letter of cooperation.
Article 12
Governing Law

The governing law for operations under the agreement shall be the laws of Ethiopia.
Article 13

Force Majeure

Conditions of force majeure shall be governed by the Ethiopian Civil code

Article 14
Covenant of peaceful possession

The lessor warrants that it has full ownership and property rights in the leased ares for grantine this land leas.
Agreement and shall protect the right of the lessee to the peaceful possession. use and quiet vjoyment theres
Article 15
Controlling calendar

The Ethiopian calendar shall be used and shall be controlling for the purpose of this agreeme
Article 16
Annex to the Agreement

The documents listed below shall be annexed and considered as part and parce! of this Agres nent
16.1 Lhe site plan of the leased land:

16.2 Environmental code of practice:
16.3 Land lease payment schedule:
Article 17
Settlement of Disputes

In the event of a dispute arising between the lessor and the lessee arising owt of or in connection with this La

Lease Agreement, both parties will do their utmost to resolve the dispute amicably and to their mutu:
satisfaction and if they are unable to achieve such a settlement the dispute shall be ret. red to Ethiopi:

Federal Court

Article 18
Office and Noti

sary or convenient |

18.) [he Lessee shall establish and maintain an office in Ethiopia asmay be nee
i

carry ing out operations, as

05%,
4 of 4
t Yeti
Se? ag
inn
eS

8.2 All communications and notice required to be sent from one party hereto to the other shall be in writin
in the English or Amharic language and shall be delivered in person or sent by mail a address indicate
in the preamble of this Agreement

Article 19
Effective Date of the contract

This land lease Agreement shall remain effective for 25 years starting from the date of 09/5/2011 and shi

come to expiry as of the date of 08/05/2036

LESSOR LESSEE

SIGNED AND LED and DELIVERED — SIGN

ED, SEALED and DELIVERED

For and on behalf of the Ministry of For and on behalf of
Agriculture Wikies Dario Saber Farms Plc
Signature- B°Y Signature
Diatess-------nenen eo Date--LQ_

Witnesses

Name Address

1, Wondnapeseede Me Aelttbebe.

